ACCEPTED
                                                                                         03-14-00155-CR
                                                                                                 4557737
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    3/19/2015 9:38:27 AM
                                                                                        JEFFREY D. KYLE
                               No. 03-14-00155-CR                                                  CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                        AUSTIN, TEXAS
                                                                  3/19/2015 9:38:27 AM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

JERON DEANGELO NEAL                        §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

           APPEAL FROM THE 390TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-12-205121

         STATE'S SECOND MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his convictions for Aggravated Robbery with a Deadly Weapon,

the appellant filed his notice of appeal in the above cause on March 7, 2014.

Appellant’s counsel filed a brief on January 15, 2015.


                                           1
      (b)      The State’s brief is currently due on March 19, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: one.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in two other pending

            appellate cases (i.e., In re Robert Lee Brown, No. 03-14-00681-CR; and

            Shriya Patel v. State of Texas, No. 03-14-00238-CR). The undersigned

            attorney has also completed and filed a supplemental brief in another

            pending appellate case (i.e., In the Matter of J.M., No. 03-14-00027-CV).

            The undersigned attorney is responsible for preparing the State’s brief in

            another pending appellate case, (i.e., Charles Anthony Malouff, Jr. v. State of

            Texas, No. 03-13-00723-CR).

      2. In addition, the undersigned attorney, as the director of the Appellate

            Division of the Travis County District Attorney’s Office, has been required,

            during the pendency of the instant appeal, to spend a considerable amount of



                                             2
          time working on a variety of other legal matters and administrative issues.

      3. This request is not made for the purpose of delay, but to ensure that the

          Court has a proper State’s brief to aid in the just disposition of the above

          cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to April 20, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ M. Scott Taliaferro
                                              M. Scott Taliaferro
                                              Assistant District Attorney
                                              State Bar No. 00785584
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. (512) 854-4810
                                              Scott.Taliaferro@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

335 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                          CERTIFICATE OF SERVICE


      I hereby certify that, on the 19th day of March, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, John S. Butler,

Attorney at Law, 700 Lavaca Street, Suite 1400, Austin, Texas 78701.

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                                          4